Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 1 of 24 Page ID #:61




                     EXHIBIT “A”
                            Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 2 of 24 Page ID #:62
                 Electronically Filed by Superior Court of California, County of Orange, 01/09/2020 05:47:47 PM.
      30-202 01123040-CU-WT-CJC - ROA #2 - DAVID H. YAMASAKI, Clerk of the Court By Robert Renison, Deputy lerk.



                                 Jihad M. Smaili, Esq.[262219]
                             1
                                 SMAILI & ASSOCIATES,PC
                             2   Civic Center Plaza Towers
                                 600 W. Santa Ana Blvd., Suite 202
                             3   Santa Ana, California 92701
                                 714-547-4700
                             4
                                 714-547-4710 (facsimile)
                             5   iihad@smaililaw.com

                             6   Attorneys for Plaintiff
                             7

                             8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             9                               FOR THE COUNTY OF ORANGE
                            10
                                 PAULA ROGERS,an individual;           Case No.:
                            11                                         Assigned for all purposes to the
                                               Plaintiff,
                            12
bmaili & 5a5ociate5, V.C.




                            13          v.                             COMPLAINT:
                                                                         1. Discrimination in Violation of Gov. Code
                            14   FIRSTGROUP AMERICA,INC., a                 §12940 et seq.
                                 corporate entity form unknown; and      2. Age Discrimination in Violation of Gov.
                            15   DOES 1-50, inclusive,                      Code §12940 et seq.
                            16                                           3. Failure to Accommodate in Violation of Gov.
                                               Defendants.                  Code § 12940(m)
                            17                                           4. Failure to Engage in Interactive Process in
                                                                            Violation of Gov. Code § 12940(n)
                            18                                           5. Failure to Prevent Discrimination in
                            19                                              Violation of Gov. Code § 12940(k)
                                                                         6. Retaliation in Violation of Gov. Code
                            20                                              §12940(h)
                                                                         7. Wrongful Termination
                            21
                                                                         8. Meal and Rest Break Violations
                            22                                           9. Violation of Business & Professions Code
                                                                            § 17200 et seq.
                            23
                                                                                DEMAND FOR JURY TRIAL
                            24                                                  UNLIMITED JURISDICTION

                            25

                            26

                            27

                            28

                                                                      COMPLAINT
                     Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 3 of 24 Page ID #:63




                      1   Plaintiff Paula Rogers (hereinafter "Plaintiff" and/or "Rogers") alleges as follows:
                      2                                         THE PARTIES
                      3          1.     At all times mentioned herein, and at the time the causes of action arose,
                      4   Plaintiff was and is an individual.
                      5          2.     Plaintiff is informed and believes and thereon alleges that at all times
                      6   mentioned herein, Defendant FirstGroup America, Inc. ("FGA"), is a corporate entity,
                      7   form unknown, regularly conducting business in the State of California, and specifically,
                      8   in the County of Orange. Plaintiff is further informed and believes and thereon alleges
                      9   that FGA was transacting business in the County of Orange, State of California, at the
                     10   time claims of Plaintiff arose. At all times relevant, FGA was an employer within the
                     11   meaning of Government Code §12926(d) and as such was barred from, inter alia,
                     12   harassing, discriminating or retaliating against Plaintiff in personnel, scheduling,
'311'533v,31:155E5




                     13   employment, promotion, advancement, retention, hiring, terminating and other decisions
                     14   relating to Plaintiff's employment on the basis of age, race, physical disability or medical
                     15   condition, participation in protected activity, and other immutable characteristics.
 mumg




                     16          3.     The true names and capacities, whether individual, corporate, associate, or
                     17   otherwise, of Defendants DOES 1-50, inclusive, are currently unknown to Plaintiff,
                     18   who therefore sues said Defendants by such fictitious names. Plaintiff will seek leave to
                     19   amend this complaint to show their true names and capacities when ascertained. Plaintiff
                     20   is informed and believes and thereon alleges that each Defendant named herein as a DOE
                     21   was responsible in some manner for the occurrences and damages alleged herein.
                     22         4.      Each reference in this complaint to "Defendant" and/or "Defendants" refers
                     23   to FGA, and also refers to all Defendants sued under fictitious names, jointly and

                     24   severally.
                     25         5.      Plaintiff is informed and believes and thereon alleges that Defendants, and

                     26   each of them, are now and/or at all times mentioned in this Complaint were in some

                     27   manner legally responsible for the events, happenings, and circumstances alleged in this

                     28   Complaint.    Plaintiff is further informed and believes and thereon alleges that

                                                                  COMPLAINT

                                                                       2
                                 Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 4 of 24 Page ID #:64




                                  1   Defendants, and each of them, proximately subjected Plaintiff to the unlawful practices,
                                  2   wrongs, complaints, injuries and/or damages alleged in this Complaint.          Likewise,
                                  3   Defendants, and each of them are now and/or at all times mentioned in this Complaint
                                  4   were the agents, servants and/or employees of some or all other Defendants, and vice-
                                  5   versa, and in doing the things alleged in this Complaint, Defendants are now and/or at all
                                  6   times mentioned in this Complaint were acting within the course and scope of that
                                  7   agency, servitude and/or employment.
                                  8         6.      Plaintiff is informed and believes and thereon alleges that Defendants, and
                                  9   each of them, are now and/or at all times mentioned in this Complaint were members of
                                 10   and/or engaged in a joint venture, partnership and common enterprise, and were acting
                                 11   within the course and scope of, and in pursuance of said joint venture, partnership and
                                 12   common enterprise.
;,trfaili 22: R55otiate5, V.C.




                                 13           7.    Plaintiff is informed and believes and thereon alleges that Defendants, and
                                 14   each of them, at all times mentioned in this Complaint, concurred and contributed to the
                                 15   various acts and omissions of each and every one of the other Defendants in proximately
                                 16   causing the complaints, injures and/or damages alleged in this Complaint. Plaintiff is
                                 17   further informed and believes and thereon alleges that Defendants, and each of them, at
                                 18   all times mentioned in this Complaint, approved of condoned and/or otherwise ratified
                                 19   each and every one of the acts and/or omissions alleged in this Complaint. Likewise,
                                 20   Defendants, and each of them, at all times mentioned in this Complaint aided and abetted
                                 21   the acts and omissions of each and every one of the other Defendants thereby proximately
                                 22   causing the damages alleged in this Complaint.
                                 23           8.    Plaintiff is informed and believes and thereon alleges that at all actions

                                 24   alleged herein committed by Defendants were committed by managing agents of

                                 25   Defendants, or, such conduct was known by and/or ratified by managing agents of

                                 26   Defendants.

                                 27

                                 28

                                                                             COMPLAINT

                                                                                  3
                      Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 5 of 24 Page ID #:65




                       1                               VENUE AND JURISDICTION
                       2         9.      Venue is proper in this county and this Court has jurisdiction over this
                       3   matter because Defendants operate out of Anaheim, California, and, all of the claims and
                       4   causes of action alleged herein occurred and accrued in the County of Orange, State of
                       5   California.
                       6                                FACTUAL BACKGROUND
                       7          10.    On or about February 1, 2016, Defendant hired Plaintiff as a Bus Driver.
                       8   Initially, her job duties included, but were not limited to, driving a bus. She was later
                       9   promoted to Maintenance Clerk. At which point, her job duties expanded to maintenance
                      10   work and the enforcement of company rules. Plaintiff earned an hourly wage of $15.30.
                      11          1 1.   Throughout her time employed with Defendant, Plaintiff was repeatedly
                      12   subjected to discrimination and harassment, on account of her sex, as she tried to
& SA55ociate5, P.C.




                      13   complete her job duties.
                      14          12.    Upon information and belief, Defendant's employees were allowed defy
                      15   Plaintiff's instructions on the job. For instance, on numerous occasions she tried to
                      16   enforce Respondent's rules regarding clocking in and out and reported one employee,
                      17 "Carlos" for not doing so properly. In response, Carlos, with the help of Respondent's

                      18   agent, Rick Vargas ("Vargas")retaliated against her.
                      19          13.    Plaintiff complained to Defendant about the harassment and retaliation. She
                      20   also complained to her supervisor, Vargas, to express her need for support. Plaintiff told
                      21   Vargas, through sobs, that she was depressed and needed support to do her job. At one
                      22   point, she complained to a co-worker, "Lenny," that she had been experiencing
                      23   harassment from individuals at work. He responded, "You should quit, this job isn't
                      24   worth all the stress and anxiety." Though Defendant was aware of what Plaintiff's

                      25   worsening disability, Defendant did not engage with her in a good faith interactive

                      26   process, nor did they offer her accommodation.

                      27         14.     On or about October 22, 2018, Plaintiff sustained an injury to her right

                      28   ankle that required surgery. She was placed off work by her doctor from October 22,

                                                                  COMPLAINT

                                                                       4
                              Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 6 of 24 Page ID #:66




                               1   2018 through March 2019. Plaintiff was not able to go to work because of her injury. In
                               2   fact, her injury was so severe that following her surgery, Plaintiff was transferred to a
                               3   rehabilitation center so that she could relearn to walk.
                               4          15.    During her medical leave, Plaintiff also consulted with a psychiatrist
                               5   because of her work-related depression. Her psychiatrist also took her off work through
                               6   August 2019. However, on January 30, 2019, Defendant terminated Plaintiff.
                               7          16.    Plaintiff is informed and believes she was terminated, in part, on the basis
                               8   of her disabilities. Plaintiff is also informed and believes that she was terminated on the
                               9   basis of her age and sex.
                              10          17.    Further, throughout Plaintiff's employment, she was not provided 10-
                              11   minute rest breaks for every 4 hours she worked.
                              12          18.    Upon information and belief, Plaintiff was discriminated against, harassed,
a)inaili & a550fidtC5, VAL.




                              13   retaliated against, and ultimately terminated for reporting a work-related injury, for
                              14   perceived filing/filing for workers' compensation, for requesting CFRA/FMLA leave, her
                              15   age, and for complaining about her work environment. Further, Defendant refused to
                              16   engage in a good-faith interactive process and refused to offer any accommodation.
                              17          19.    Before filing this lawsuit, Plaintiff exhausted her administrative remedies
                              18   by timely filing a complaint with the Department of Fair Employment and Housing
                              1 9 (DFEH)and receiving a right-to-sue notice, dated October 30, 2019.

                              20                                 FIRST CAUSE OF ACTION
                              21                          DISCRIMINATION IN VIOLATION OF
                              22                 CALIFORNIA GOVERNMENT CODE § 12940 ETSEQ.

                              23                                  (Against All Defendants)
                              24         20.     Plaintiff refers to all allegations contained in paragraphs 1-19, inclusive and

                              25   by such reference incorporates the same herein as though fully realleged in detail.

                              26         21.     California law, and particularly the Fair Employment and Housing Act

                              27 ("FEHA"), codified at Government Code §12900 et seq., prohibits discrimination against

                              28   persons with a physical condition or disability, which is broadly defined therein, and

                                                                           COMPLAINT

                                                                                5
                             Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 7 of 24 Page ID #:67




                                  which includes even the perception that a person has a medical or mental condition
                              2   and/or physical condition or disability. FEHA further prohibits discrimination based
                              3   upon, inter alia, age, race, gender, sexual orientation, national origin, pregnancy and
                              4   other immutable characteristics.
                              5          22.     Plaintiff is a 58 year old, disabled woman as alleged above.
                              6          23.     Defendant was aware of Plaintiff's disability, as herein alleged, because
                              7   Plaintiff specifically reported said disability directly to Defendant via Defendant's
                              8   supervisors and managing agents.
                              9          24.     At all times herein alleged, Plaintiff was qualified for the position of
                             10   employment that she held with Defendant and was able to perform the essential functions
                             11   of that job.
                             12          25.     Plaintiff is informed and believes and thereon alleges that as a direct and
aquaiii & Z55oci1te5, p.c.




                             13   proximate result of Plaintiff's disability, Defendant refused to engage Plaintiff in an
                             14   interactive process, refused to communicate with Plaintiff, refused to accommodate
                             15   Plaintiff's medical restrictions, denied Plaintiff opportunity for advancement, promotion
                             16   and the ability to earn a living, and terminated Plaintiff.
                             17          26.     Defendant's discriminatory action against Plaintiff, as alleged above,
                             18   constitutes unlawful discrimination in employment on account of Plaintiff's disability in
                             19   violation of FEHA,and particularly Gov't Code §12940(a).
                             20          27.     As a direct, foreseeable, and proximate result of Defendant's discriminatory
                             21   action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                             22   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                             23   amounts of money Plaintiff would have received but for Defendants' discriminatory
                             24   conduct, all in an amount subject to proof at the time of trial, but believed to be no less

                             25   than three hundred thousand dollars.

                             26          28.     As a direct, foreseeable, and proximate result of the wrongful conduct of

                             27   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional

                             28   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an

                                                                           COMPLAINT

                                                                                6
                         Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 8 of 24 Page ID #:68




                          1   amount subject to proof at trial.
                          2          29.    Plaintiff is informed and believes and thereon alleges that the above-alleged
                          3   actions of Defendant were the result and consequence of Defendant's failure to supervise,
                          4   control, direct, manage, and counsel those agents throughout Plaintiff's employment and
                          5   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                          6   enabled agents to believe that their conduct was appropriate.
                          7          30.    Defendant, and each of them, failed to offer counseling or comfort to
                          8   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                          9   workplace.
                         10          31.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                         11   systemic and wide-spread policy of discriminating against and retaliating against
                         12   employees with disabilities.        By failing to stop the discrimination, harassment and
                         13   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
iiiaUi &-Rs's'ociate5,




                         14   directly caused a vicious cycle of wrongful conduct with impunity.
                         15          32.    Plaintiff is informed and believes and thereon alleges that her disability was
                         16   a motivating factor in the decision of Defendant to discriminate against her and terminate
                         17   her.
                         18          33.    The outrageous conduct of Defendant, and each of them, as alleged herein,
                         19   was done with oppression and malice by Defendant and its supervisors and managers,
                         20   along with conscious disregard of Plaintiff's rights, and were ratified by those other
                         21   individuals who were managing agents of Defendant.
                         22          34.    The conduct of Defendant as alleged hereinabove was done with malice,
                         23   fraud or oppression, and in reckless disregard of Plaintiff's rights under California law.

                         24   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.

                         25          35.    Plaintiff also continues to incur attorneys' fees and legal expenses in an

                         26   amount according to proof at the time of trial which fees and expenses are recoverable

                         27   pursuant to Gov't Code §12900 et seq.

                         28

                                                                        COMPLAINT

                                                                             7
                               Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 9 of 24 Page ID #:69




                                1                                SECOND CAUSE OF ACTION
                                2                                    AGE DISCRIMINATION
                                3                     IN VIOLATION OF GOV.CODE § 12940 ET SEQ.
                                4                                    (Against all Defendants)
                                5          36.     Plaintiff refers to all allegations contained in paragraphs 1-35, inclusive and
                                6   by such reference incorporates the same herein as though fully realleged in detail.
                                7          37.     At all times herein mentioned, Gov't Code §§12940(a) and 12941 were in
                                8   full force and effect and were binding on Defendant. These sections require Defendant to
                                9   refrain from discriminating against any employee over the age of40 because of their age.
                               10          38.     At the time of Plaintiff's injury and at the time of Plaintiff's termination,
                               11   and at all times that Defendant was discriminating against Plaintiff as alleged herein,
                               12   Plaintiff was over the age of 40. Plaintiff is informed and believes and thereon alleges
aim/till & R55ociateg, 19.e.




                               13   that after years of wholly satisfactory, competent and diligent performance to the profit of
                               14   Defendants, that Plaintiff's age, being over 40, was a motivating factor in Defendants'
                               15   decision to terminate Plaintiff's employment. Said conduct by Defendants was intentional
                               16   and willful.
                               17          39.     Plaintiff is informed and believes and thereon alleges that Plaintiff was
                               18   replaced with an employee below the age of 40.
                               19          40.     Defendant was aware of Plaintiff's age, as herein alleged, because Plaintiff
                               20   maintained Plaintiff's personnel file which specifically contained the date of Plaintiff's
                               21   birth and her corresponding age.
                               22          41.     At all times herein alleged, Plaintiff was qualified for the position of
                               23   employment that she held with Defendant and was able to perform the essential functions
                               24   of that job.
                               25          42.     Plaintiff is informed and believes and thereon alleges that as a direct and

                               26   proximate result of Plaintiff's age, Defendant decided to terminate Plaintiff's

                               27   employment, and in fact, did terminate Plaintiff's employment.

                               28          43.     Defendants' discriminatory action against Plaintiff, as alleged above,

                                                                             COMPLAINT

                                                                                  8
                               Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 10 of 24 Page ID #:70




                                1   constitutes unlawful discrimination in employment on account of Plaintiff's age in
                                2   violation of FEHA, and particularly Gov't Code §12940.
                                3          44.    As a direct, foreseeable, and proximate result of Defendants' discriminatory
                                4   action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                                5   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                                6   amounts of money Plaintiff would have received but for Defendant's discriminatory
                                7   conduct, all in an amount subject to proof at the time of trial.
                                8          45.    As a direct, foreseeable, and proximate result of the wrongful conduct of
                                9   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                               10   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an
                               11   amount subject to proof at trial.
                               12          46.    Plaintiff is informed and believes and thereon alleges that the above-alleged
a.maili & 53155oriate5, VAL.




                               13   actions of Defendant were the result and consequence of Defendant's failure to supervise,
                               14   control, direct, manage, and counsel those agents throughout Plaintiffs employment and
                               15   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                               16   enabled agents to believe that their conduct was appropriate.
                               17          47.    Defendants, and each of them, failed to offer counseling or comfort to
                               18   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                               19   workplace.
                               20          48.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                               21   systemic and wide-spread policy of discriminating against and retaliating against
                               22   employees over the age of 40. By failing to stop the discrimination, harassment and
                               23   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                               24   directly caused a vicious cycle of wrongful conduct with impunity.

                               25         49.     The outrageous conduct of Defendant, and each of them was done with

                               26   oppression and malice by Defendant and its supervisors and managers, along with

                               27   conscious disregard of Plaintiffs rights, and were ratified by those other individuals who

                               28   were managing agents of Defendant.

                                                                             COMPLAINT

                                                                                  9
                                 Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 11 of 24 Page ID #:71




                                  1          50.     Plaintiff also continues to incur attorneys' fees and legal expenses in an
                                  2   amount according to proof at the time of trial which fees and expenses are recoverable
                                  3   pursuant to Gov't Code §12900 et seq.
                                  4                                  THIRD CAUSE OF ACTION
                                  5           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF
                                  6                      CALIFORNIA GOVERNMENT CODE § 12940(m)
                                  7                                    (Against All Defendants)
                                  8          51.     Plaintiff refers to all allegations contained in paragraphs 1-50, inclusive and
                                  9   by such reference incorporates the same herein as though fully realleged in detail.
                                 10          52.     Plaintiff has a disability as alleged above.
                                 11          53.     Defendant was aware of Plaintiff's disability, as alleged above and herein.
                                 12          54.     Defendant failed and refused to accommodate Plaintiff's needs, and, failed
a,111iliti & R55ociate5, V.QZ.




                                 13   and refused to engage in an interactive process with Plaintiff, and, failed to address
                                 14   Plaintiff's needs in light of her disabilities.
                                 15          55.     At all times herein alleged, Plaintiff was qualified for the position of
                                 16   employment that she held with Defendant and was able to perform the essential functions
                                 17   of that job if such reasonable accommodation had been made by Defendant. At no time
                                 18   would the performance of the functions of the employment position, with a reasonable
                                 19   accommodation for Plaintiff's disabilities, have been a danger to Plaintiff's or any other
                                 20   person's health or safety, nor would it have created an undue hardship to the operation of
                                 21   Defendant's business.
                                 22          56.     Defendant's failure to accommodate Plaintiff, as alleged above, constitutes
                                 23   unlawful conduct in employment in violation of FEHA, and particularly Gov 't Code

                                 24   §12940.
                                 25          57.     As a direct, foreseeable, and proximate result of Defendant's wrongful

                                 26   conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has

                                 27   suffered the loss of wages, salary, benefits, the potential for advancement, and additional

                                 28   amounts of money Plaintiff would,have received but for Defendant's wrongful conduct,

                                                                                COMPLAINT

                                                                                        10
                                Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 12 of 24 Page ID #:72




                                 1   in an amount of at least three hundred thousand dollars, all subject to proof at the time of
                                 2   trial.
                                 3            58.   As a direct, foreseeable, and proximate result of the wrongful conduct of
                                 4   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                                 5   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an
                                 6   amount subject to proof at trial.
                                 7            59.   Plaintiff is informed and believes and thereon alleges that the above-alleged
                                 8   actions of Defendant were the result and consequence of Defendant's failure to supervise,
                                 9   control, direct, manage, and counsel those agents throughout Plaintiff's employment and
                                10   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                                11   enabled agents to believe that their conduct was appropriate.
                                12            60.   Defendant, and each of them, failed to offer counseling or comfort to
1§inaiti & SEf55ociateq, Ile.




                                13   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                                14   workplace.
                                15            61.   Plaintiff is informed and believes and thereon alleges that Defendant has a
                                16   systemic and wide-spread policy of discriminating against and retaliating against
                                17   employees with disabilities.        By failing to stop the discrimination, harassment and
                                18   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                                19   directly caused a vicious cycle of wrongful conduct with impunity.
                                20            62.   Plaintiff is informed and believes and thereon alleges that Defendant's
                                21   desire to avoid accommodating Plaintiff was a motivating factor in the decision of
                                22   Defendant to discriminate against her and ultimately terminate her.
                                23            63.   The outrageous conduct of Defendant, and each of them, as alleged herein,
                                24   was done with oppression and malice by Defendant and its supervisors and managers,

                                25   along with conscious disregard of Plaintiff's rights, and were ratified by those other

                                26   individuals who were managing agents of Defendant.

                                27            64.   The conduct of Defendant as alleged hereinabove was done with malice,

                                28   fraud, or oppression, and in reckless disregard of Plaintiff's rights under California law.

                                                                               COMPLAINT

                                                                                    11
                               Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 13 of 24 Page ID #:73




                                1   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                                2          65.    Plaintiff also continues to incur attorneys' fees and legal expenses in an
                                3   amount according to proof at the time of trial which fees and expenses are recoverable
                                4   pursuant to Gov't Code §12900 et seq.
                                5                               FOURTH CAUSE OF ACTION
                                6             FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN
                                7           VIOLATION OF CALIFORNIA GOVERNMENT CODE § 12940(n)
                                8                                  (Against All Defendants)
                                9          66.    Plaintiff refers to all allegations contained in paragraphs 1-65, inclusive and
                               10   by such reference incorporates the same herein as though fully realleged in detail.
                               11          67.    Plaintiff has a disability as alleged above.
                               12          68.    Defendant was aware of Plaintiff's disability, as alleged above and herein.
gmitaili & SR55ociate5, V.C.




                               13          69.    Defendant failed and refused to engage Plaintiff in an interactive process
                               14   designed to unite Plaintiff with her job.
                               15          70.    At all times herein alleged, Plaintiff was qualified for the position of
                               16   employment that she held with Defendant and was able to perform the essential functions
                               17   of that job if such reasonable accommodation had been made by Defendant. At no time
                               18   would the performance of the functions of the employment position, with a reasonable
                               19   accommodation for Plaintiff's disabilities, have been a danger to Plaintiff's or any other
                               20   person's health or safety, nor would it have created an undue hardship to the operation of
                               21   Defendant's business.
                               22          71.    Defendant's failure to engage with Plaintiff in an interactive process, as
                               23   alleged above, constitutes unlawful conduct in employment in violation of FEHA, and
                               24   particularly Gov't Code §12940.
                               25          72.    As a direct, foreseeable, and proximate result of Defendant's wrongful

                               26   conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has

                               27   suffered the loss of wages, salary, benefits, the potential for advancement, and additional

                               28   amounts of money Plaintiff would have received but for Defendant's wrongful conduct,

                                                                            COMPLAINT

                                                                                 12
                              Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 14 of 24 Page ID #:74




                               1   all in an amount no less than three hundred thousand dollars, subject to proof at the time
                               2   of trial.
                               3           73.   As a direct, foreseeable, and proximate result of the wrongful conduct of
                               4   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                               5   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an
                               6   amount subject to proof at trial.
                               7           74.   Plaintiff is informed and believes and thereon alleges that the above-alleged
                               8   actions of Defendant were the result and consequence of Defendant's failure to supervise,
                               9   control, direct, manage, and counsel those agents throughout Plaintiff's employment and
                              10   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                              11   enabled agents to believe that their conduct was appropriate.
                              12           75.   Defendant, and each of them, failed to offer counseling or comfort to
titaili & SRS5ociateg, V.C.




                              13   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                              14   workplace.
                              15          76.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                              16   systemic and wide-spread policy of discriminating against and retaliating against
                              17   employees with disabilities.        By failing to stop the discrimination, harassment and
                              18   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                              19   directly caused a vicious cycle of wrongful conduct with impunity.
                              20           77.   Plaintiff is informed and believes and thereon alleges that Defendant's
                              21   desire to avoid accommodating Plaintiff was a motivating factor in the decision of
                              22   Defendant to discriminate against her and ultimately terminate her.
                              23          78.    The outrageous conduct of Defendant, and each of them, as alleged herein,
                              24   was done with oppression and malice by Defendant and its supervisors and managers,

                              25   along with conscious disregard of Plaintiff's rights, and were ratified by those other

                              26   individuals who were managing agents of Defendant.

                              27          79.    The conduct of Defendant as alleged hereinabove was done with malice,

                              28   fraud or oppression, and in reckless disregard of Plaintiff's rights under California law.

                                                                             COMPLAINT

                                                                                  13
                              Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 15 of 24 Page ID #:75




                               I   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                               2          80.      Plaintiff also continues to incur attorneys' fees and legal expenses in an
                               3   amount according to proof at the time of trial which fees and expenses are recoverable
                               4   pursuant to Gov't Code §12900 et seq.
                               5                                  FIFTH CAUSE OF ACTION
                               6                FAILURE TO PREVENT DISCRIMINATION IN VIOLATION
                               7                    OF CALIFORNIA GOVERNMENT CODE § 12940(k)
                               8                                    (Against All Defendants)
                               9          81.      Plaintiff refers to all allegations contained in paragraphs 1-80 inclusive and
                              10   by such reference incorporates the same herein as though fully realleged in detail.
                              11          82.      During the course of employment, Defendant, and each of them, failed to
                              12   prevent or remedy discrimination, retaliation and harassment toward Plaintiff on the basis
a)niaili & R55otiate5, V.C.




                              13   of her disability and participation in protected conduct in violation of Government Code
                              14   §12940(k).
                              15          83.      As a direct result of the wrongful conduct of Defendant, Plaintiff suffered,
                              16   and continues to suffer, substantial losses in earnings and other benefits in an amount
                              17   according to proof at the time trial, including special and general damages.
                              18          84.     As a direct, foreseeable, and proximate result of the wrongful conduct of
                              19   Defendant, Plaintiff has suffered and continues to suffer emotional distress and anguish,
                              20   humiliation, substantial losses in salary, bonuses, job benefits, and other employment
                              21   benefits which she would have received all to her damage in a sum within the jurisdiction
                              22   of the Court to be ascertained according to proof.
                              23         85.      Plaintiff is informed and believes and thereon alleges that the outrageous
                              24   conduct of Defendant, and each of them, as alleged herein, was done with oppression and
                              25   malice by Plaintiff's supervisors and managers, along with conscious disregard of

                              26   Plaintiff's rights, and were ratified by those other individuals who were managing agents

                              27   of Defendant.

                              28         86.      As a proximate result of the wrongful conduct of Defendant, and each of

                                                                            COMPLAINT

                                                                                 14
                           Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 16 of 24 Page ID #:76




                            1   them, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
                            2   mental and physical pain and anguish according to proof at the time of trial.
                            3          87.     These unlawful acts were further encouraged by Defendant and done with a
                            4   conscious disregard for Plaintiff's rights and with the intent, design, and purpose of
                            5   injuring Plaintiff. The conduct of Defendant alleged hereinabove was done with malice,
                            6   fraud or oppression, and in reckless disregard of Plaintiff's rights under California law.
                            7   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                            8          88.    Plaintiff has also incurred and continues to incur attorneys' fees and legal
                            9   expenses in an amount according to proof at the time of trial.
                           10                                  SIXTH CAUSE OF ACTION
                           11                             RETALIATION IN VIOLATION OF
                           12                      CALIFORNIA GOVERNMENT CODE §12940(h)
'mill & R55otiate5, V.e.




                           13                                   (Against All Defendants)
                           14          89.    Plaintiff refers to all allegations contained in paragraphs 1-88, inclusive,
                           15   and by such reference incorporates the same herein as though fully realleged in detail.
                           16          90.    At all times herein mentioned, FEHA, Government Code §12940(h), was in
                           17   full force and effect and was binding on Defendant. This statute requires Defendant to
                           18   refrain from retaliating against Plaintiff.
                           19          91.    Plaintiff is informed and believes and thereon alleges that as a consequence
                           20   of lodging complaints with Defendants about the harassing and discriminatory acts being
                           21   committed against Plaintiff, coupled with Plaintiff's disability sustained while on-the-job
                           22   for which workers compensation coverage was required along with reasonable
                           23   accommodation, Defendant took retaliatory action against Plaintiff by failing to conduct a
                           24   good faith interactive process aimed at reuniting Plaintiff with her job, failing to

                           25   determine the essential functions of Plaintiff's job, mistreat Plaintiff, and deny Plaintiff

                           26   advancement and promotion.

                           27          92.    Defendant unlawfully retaliated against Plaintiff after she engaged in

                           28   protected activity after being injured on the job, such as without limitation, filing or

                                                                         COMPLAINT

                                                                              15
                             Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 17 of 24 Page ID #:77




                              I   intending to file for workers' compensation benefits due to safety concerns and
                              2   requesting accommodation, and, lodging workplace complaints related to the harassment
                              3   and discrimination that she was facing, and other complaints of a hostile and unsafe
                              4   working environment.
                              5          93.    As a proximate result of Defendant's willful, knowing, and intentional
                              6   conduct against Plaintiff, she has sustained and continues to sustain substantial losses in
                              7   her earnings and other employment benefits and continues to suffer humiliation,
                              8   emotional distress, and mental and physical pain an and anguish, and sleep dysfunction,
                              9   all to her damage in a sum according to proof.
                             10          94.    These unlawful acts were further encouraged by Defendant and done with a
                             11   conscious disregard for Plaintiff's rights and with the intent, design, and purpose of
                             12   injuring Plaintiff. In light of Defendant's willful, knowing, and intentional discrimination
aquaili & R55ociate5, P.C.




                             13   against Plaintiff which culminated in her discharge, Plaintiff seeks an award of punitive
                             14   and exemplary damages in an amount according to proof.
                             15         95.     Plaintiff has incurred and continues to incur legal expenses and attorney
                             16   fees. Plaintiff is presently unaware of the precise amount of said expenses and fees and
                             17   prays leave of court to amend this Complaint when said amounts are more fully known.
                             18                              SEVENTH CAUSE OF ACTION
                             19                               WRONGFUL TERMINATION
                             20                                  (Against All Defendants)
                             21         96.    Plaintiff refers to all allegations contained in paragraphs 1-95, inclusive and
                             22   by such reference incorporates the same herein as though fully realleged in detail.
                             23         97.    Plaintiff informed Defendants that she suffered from disabilities. Further,
                             24   Defendants were aware of Plaintiff's requests for accommodation and complaints about
                             25   her workplace environment. Defendants were also aware that Plaintiff filed a worker's

                             26   compensation claim and sought medical treatment pursuant to the same.

                             27         98.    Labor Code §232.5 makes it illegal for an employer to prohibit an

                             28   employee from discussing their working conditions.

                                                                         COMPLAINT

                                                                              16
               Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 18 of 24 Page ID #:78




                           99.    Labor Code §6310 protects an employee's right to complain of unsafe
                2   working conditions.
                3          100. Labor Code §6400 requires employers to provide a work environment that
                4   is safe for its employees.
                5          101. Gov't Code §12940 et seq., prohibits forms of discrimination against
                6   protected classes of employees.
                7          102. Defendant wrongfully terminated Plaintiff in violation of a substantial and
                8   fundamental public policy in that a determining and motivating factor in Defendants'
                9   decision to terminate Plaintiff was the desire to retaliate against her because: (i) she had
               10   a disability and work restrictions, (ii) she requested and required reasonable
               11   accommodation,(iii) she required an interactive process, and (iv) she lodged complaints.
               12          103. Plaintiff is informed and believes and thereon alleges that these factors
               13   made up Defendants decision to terminate Plaintiff and/or played an important and
R55aciates.,




               14   integral role in said decision. Such discrimination was in violation of the public policy of
               15   the State of California and resulted in damage and injury to Plaintiff as alleged herein.
               16          104. As a proximate result of Defendants willful, knowing, and intentional
               17   discrimination and retaliation against Plaintiff, she has sustained and continues to sustain
               18   substantial losses in her earnings and other employment benefits and continues to suffer
               19   humiliation, emotional distress, and mental and physical pain an and anguish, and loss of
               20   sleep/sleep dysfunction, all to her damage in a sum according to proof
               21          105. In light of Defendants willful, knowing, and. intentional discrimination
               22   against Plaintiff which resulted in her wrongful termination, Plaintiff seeks an award of
               23   punitive and exemplary damages in an amount according to proof
               24                                EIGHTH CAUSE OF ACTION

               25                    FAILURE TO PROVIDE EMPLOYMENT RECORDS

               26                                  (Against All Defendants)

               27          106. Plaintiff refers to all allegations contained in paragraphs 1-105, inclusive

               28   and by such reference incorporates the same herein as though fully realleged in detail.

                                                            COMPLAINT

                                                                 17
                              Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 19 of 24 Page ID #:79




                               I          107. California Labor Code §1174, subdivision (c), requires employers doing
                               2   business in the State of California to maintain payroll records and to keep these records in
                               3   a central location in the State of California.
                               4          108. California Labor Code §226, subdivisions (b) and (c), require employers
                               5   doing business in the State of California to provide current and former employees access
                               6   to their payroll records.
                               7          109. California Labor Code §432, subdivision (b), requires employers doing
                               8   business in the State of California to provide current and former employees copies of all
                               9   written instruments they sign upon request.
                              10          110. California Labor Code §1198.5 et seq., provides current and former
                              11   employees the right to inspect their employee personnel records that the employer
                              12   maintains relating to the employee's performance or to any grievance concerning the
fliaili & Z(55ociate5, p.c.




                              13   employee.
                              14          1 11. Plaintiff, via counsel, requested Defendants to provide Plaintiff with her
                              15   employee personnel file and payroll records, and Defendants did not provide Plaintiff
                              16   with inspection rights or complete copies of such records, in violation of the above-
                              17   described statutes.
                              18          1 12. As a result of Defendants' statutory violations alleged in this Complaint,
                              19   Plaintiff suffered damages, in an amount to be determined according to proof at trial,
                              20   costs, and attorney's fees.
                              21          1 13. By reason of the foregoing, Plaintiff has been left without an adequate
                              22   remedy at law, and should be entitled to appropriate injunctive relief from this Court,
                              23   including, but not limited to, an order by the Court requiring Defendants to turn over

                              24   copies of Plaintiff's employee personnel file and payroll records to Plaintiff or to provide

                              25   Plaintiff access to these records as required by law.

                              26          1 14. Plaintiff is entitled to costs and attorney's fees as provided by applicable

                              27   law, including, but not limited to, California Labor Code §226 subdivisions (e), (f), and

                              28 (h), and § 1198.5 subdivision (1).

                                                                            COMPLAINT

                                                                                    18
                                 Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 20 of 24 Page ID #:80




                                  1          115. Plaintiff is entitled to penalties as provided by applicable law, including,
                                  2   but not limited to, California Labor Code §§ 226 subdivisions (e) and (f), and §1198.5
                                  3   subdivision (k).
                                  4                                NINTH CAUSE OF ACTION
                                  5                        MEAL AND REST BREAK VIOLATIONS
                                  6                                 (Against All Defendants)
                                  7          116. Plaintiff refers to all allegations contained in paragraphs 1-115, inclusive
                                  8   and by such reference incorporates the same herein as though fully realleged in detail.
                                  9          1 17. Labor Code §226.7(a) provides in pertinent part that, "No Employer shall
                                 10   require any employee to work during any meal or rest period mandated by an applicable
                                 11   order of the Industrial Welfare Commission."
                                 12          1 18. Labor Code §512 provides in pertinent part that, "An employer may not
4§11taili & SE155ociate5, P.C.




                                 13   employ an employee for a work period of more than five hours per work day without
                                 14   providing the employee with a meal period of not less than 30 minutes, except that if the
                                 15   total work period per day of the employee is no more than six hours, the meal period may
                                 16   be waived by mutual consent of both the employer and employee."
                                 17          1 19. Labor Code §512 further provides in pertinent part that,"An employer may
                                 18   not employ an employee for a work period of more than 10 hours per day without
                                 19   providing the employee with a second meal period of not less than 30 minutes, except
                                 20   that if the total hours worked is no more than 12 hours, the second meal period may be
                                 21   waived by mutual consent of the employer and the employee only if the first meal period
                                 22   was not waived."

                                 23          120. Labor Code §516 provides that the industrial Welfare Commission may
                                 24   adopt or amend working condition orders with respect to meal periods for any workers in
                                 25   California consistent with the health and welfare of those workers.

                                 26          121. Section 11(A) of the IWC Wage Order(s) provides that "Unless the

                                 27   employee is relieved of all duty during a 30 minute meal period, the meal period shall be

                                 28   considered an "on duty" meal period and counted as time worked. An "on duty" meal

                                                                             COMPLAINT

                                                                                  19
                               Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 21 of 24 Page ID #:81




                                1   period shall be permitted only when the nature of the work prevents an employee from
                                2   being relieved of all duty and when by written agreement between the parties an on-the-
                                3   job paid meal period is agreed to. The written agreement shall state that the employee
                                4   may, in writing, revoke the agreement at any time."
                                5          122. Section 11(B) of the IWC Wage Order(s) provides that "If an employer
                                6   fails to provide an employee a meal period in accordance with the applicable provisions
                                7   of this order, the employer shall pay the employee one (1) hour of pay at the employee's
                                8   regular rate of compensation for each workday that the meal period is not provided."
                                9          123. Likewise, the IWC Wage Order(s) and provisions of the Labor Code
                               10   require that an employer relieve an employee of duty for a ten minute break for every
                               11   four hours worked.
                               12          124. While employed by Defendants, and at all times relevant herein, Plaintiff
g)itiaiIi & Z550CidtC5, p.c.




                               13   consistently worked over five (5) hours per shift and therefore was entitled to an
                               14   uninterrupted meal period of not less than thirty (30) minutes prior to exceeding five (5)
                               15   hours of employment, and, at least one rest break for every four hours worked.
                               16          125. At all times relevant herein, Plaintiff did not waive her meal periods and/or
                               17   rest breaks, by mutual consent with Defendants or otherwise.
                               18          126. At all times relevant herein, Plaintiff did not enter into any written
                               19   agreement with Defendants agreeing to an on-the-job paid meal period and/or rest break.
                               20          127. Defendants failed to comply with the rest and meal period requirements
                               21   established by Labor Code §226.7, Labor Code §512, Labor Code §516 and Section 11
                               22   of the IWC Wage Order(s).
                               23          128. Pursuant to Section 11(B) of the IWC Wage Order(s) and Labor Code
                               24   §226.7(b), which states in pertinent part that "if an employer fails to provide an employee

                               25   a meal or rest period in accordance with an applicable order of the industrial Welfare

                               26   Commission, the employer shall pay the employee one additional hour of pay at the

                               27   employee's regular rate of compensation for each work day that the meal or rest period is

                               28   not provided," Plaintiff is entitled to damages in an amount equal to one (1) additional

                                                                           COMPLAINT

                                                                                20
              Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 22 of 24 Page ID #:82




               1   hour of pay at Plaintiff's regular rate of compensation for each work day that the meal
               2   period was not provided.
               3          129. Pursuant to Labor Code §218.6 and Civil Code §3287, Plaintiff seeks
               4   recovery of pre-judgment interest on all amounts recovered herein.
               5                                TENTH CAUSE OF ACTION
               6         VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200 ETSEQ.
               7                                  (Against All Defendants)
               8          130. Plaintiff refers to all allegations contained in paragraphs 1-129 inclusive,
               9   and by such reference incorporates the same herein as though fully realleged in detail.
              10          131.    Defendant, and each of them, have engaged in unfair and unlawful
              11   business practices as set forth above.
              12          132. Business & Professions Code § 17200 et seq. prohibits unlawful and unfair
              13   business practices.
Z55ociate5,




              14          133. By engaging in the above-described acts and practices, Defendant, and each
              15   of them, have committed one or more acts of unfair, unlawful or fraudulent competition
              16   within the meaning of Business & Professions Code §17200 et seq.
              17          134. Defendant, and each of them, have violated statutes and public policies.
              18   Through the conduct alleged in this Complaint, Defendant, and each of them, have acted
              19   contrary to public policies and have engaged in other unlawful and unfair business
              20   practices in violation of Business & Professions Code § 17200 et seq., depriving Plaintiff
              21   and all interested persons of rights, benefits, and privileges guaranteed to all employees
              22   under law.
              23          135. As a direct and proximate result of the aforementioned acts and practices,
              24   Plaintiff has suffered a loss of money and property in the form of wages and benefits that
              25   she would have received as an employee of Defendant, and each of them.

              26          136. Plaintiff seeks an order of this Court awarding restitution, injunctive relief

              27   and all other relief allowed under Business & Professions Code §17200 et seq., plus

              28   interest and costs.

                                                            COMPLAINT

                                                               21
Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 23 of 24 Page ID #:83




 1                                   PRAYER FOR RELIEF
 2    WHEREFORE,Plaintiff prays for judgment as follows:
 3       1. For all actual, consequential, and incidental damages, including but not limited to
 4          loss of earnings and employee benefits, according to proof, but no less than three
 5          hundred thousand dollars;
 6      2. For restitution for unfair competition pursuant to Business & Professions Code
 7          §17200 et seq., resulting from Defendants' unlawful business acts and practices,
 8          according to proof;
 9      3. For an order enjoining Defendants and their agents, servants, and employees, and
10          all persons acting under, in concert with, or for them, from acting in derogation of
11          any rights or duties alleged in this Complaint;
12      4. For pre-judgment and post-judgment interest, according to proof;
13      5. For punitive and exemplary damages, according to proof;
14      6. For attorneys' fees, according to proof and statute;
15      7. For costs of suit incurred herein;
16      8. For such other relief and the Court may deem just and proper.
17

18    Dated: January 9, 2020                            SMAILI & ASSOCIATES,P.C.
19

20                                              By:   /s/jihai911. Smaih
21                                                    Jihad M. Smaili, Esq.
                                                      Attorneys for Plaintiff
22.

23

24

25

26

27

28

                                            COMPLAINT

                                                 22
                             Case 8:20-cv-02449-CJC-JDE Document 1-1 Filed 12/31/20 Page 24 of 24 Page ID #:84




                              1                               DEMAND FOR JURY TRIAL
                              2         Plaintiff hereby requests a trial by jury.
                              3
                                  Dated: January 9, 2020                    SMAILI & ASSOCIATES,P.C.
                              4

                              5

                              6                                             By:      /s/Jihad911. Smaiti
                                                                                  Jihad M. Smaili, Esq.
                              7                                                   Attorneys for Plaintiff
                              8

                              9

                             10

                             11

                             12
6maili & 5a550tiatel, Ile.




                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                                                          COMPLAINT

                                                                               23
